Per Curiam. 3. Assumpsit, action of, § 44*—when action for money had and received lies. The action for money had and received is an equitable action and lies for money had and received by the defendant which in equity and • good conscience he should not retain, but should pay to plaintiff, and the right of recovery depends upon showing that defendant actually received' the money, and that in equity and good conscience he should pay it to plaintiff, in which case the law implies a promise, although there is no privity between the parties. 4. Principal and agent, § 174*—when agent liable for fraud though receiving no benefit. In an action for money had and received, by one who purchased corporate stock, on the strength of fraudulent representations by the defendant, the fact that the latter, acting as agent of the corporation, turned the consideration paid over to the corporation and obtained no direct benefit himself is no defense. 5. Fraud, § 23*—when representations relate to existing or past facts. Misrepresentations inducing the purchase of corporate stock which related to the value and purchase price of land owned by the corporation,- the value and income on a lease held by it, the disposition of the proceeds of the sale of stock, absence of promotion profits and the like, held to refer to existing or past facts. 6. Fraud, § 4*—when fraudulent intent shown. Misrepresentations inducing the sale of corporate stock held to have been made with intent to deceive. 7. Fraud, § 9*—when negligence not shown. One purchasing corporate stock in reliance on defendant’s fraudulent representations is not chargeable with negligence, where he had no means of further investigation.